UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2439


OLGA RODRIGUEZ PALOMO,

                    Petitioner - Appellee,

             v.

DONALD RAY HOWARD,

                    Respondent - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cv-00884-WO-JLW)


Submitted: March 3, 2020                                          Decided: July 15, 2020


Before DIAZ, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Howard, Appellant Pro Se. Zachary Thomas Dawson, SMITH MOORE
LEATHERWOOD LLP, Greensboro, North Carolina; Whitney Demain Pierce, FOX
ROTHSCHILD LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olga Rodriguez Palomo, a citizen and resident of Spain, commenced an action

against Donald Ray Howard, a citizen and resident of the United States, seeking the return

of their son pursuant to Hague Convention on the Civil Aspects of International Child

Abduction and International Child Abduction Remedies Act. After a trial, the district court

found for Palomo and ordered that the child be returned to his mother’s custody in Spain.

Howard appeals.

       We review the district court’s factual findings for clear error and its legal

conclusions regarding domestic, foreign, and international law de novo. Maxwell v.

Maxwell, 588 F.3d 245, 250 (4th Cir. 2009). We have reviewed the record and the district

court’s thorough opinion and order and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Palomo v. Howard, No. 1:19-cv-00884-WO-

JLW (M.D.N.C. Dec. 6, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2